DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 8/9/22. Claims 1, 10, 11, 20, 21, and 30 have been amended. Claims 1 – 30 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7, 9, 11, 14 – 21, and 25 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. 2013/0252713) in view of Dravida et al. (U.S. 2007/000825). 
Regarding claims 1, 9, 11, 19, 21, and 29, Nelson discloses a method for wireless communications performed by a user equipment configured to run an online game, (“an electronic gaming machine (EGM) in the gaming system can be configured with a communications interface that allows portable electronic device carried by a patron to receive access a wireless network”, par. 0008), comprising a game state based on at least one game state indicator, (“the EGM 2 can be configured to provide indicators of a status of a power, wireless access, and/or communication interface”, par. 0043), determining a suitable network interface based on the determined game state and adding/switching to the determined suitable network interface if the determined suitable network interface is different from a current network interface, (“according to an embodiment, the interface control logic 62 can determine whether to allow or block network access. In another embodiment, the interface assembly 66 can also include a switch 68 that allows the flow of power to the interface assembly 66 to be interrupted and a status indicator 70 that can be used to indicate a status of the interface assembly, such as whether wired or wireless network access is being provided via the assembly 66. According to another embodiment, the switch 68 can control the communication interface by either allowing a portable electronic device Internet access via the communication interface or interrupting such access”, par. 0058). 
Nelson, however, silent on the issue of disclosing a mobile device. In a related art, Dravida discloses a method for wireless communications performed by a mobile user equipment, (“a mobile device”, par. 0013), running an online game, (“online games”, par. 0063), wherein Dravida further discloses determining a game state and suitable network interface for wirelessly communicating between the mobile UE running the online game and switching to the determined suitable network if the determined network is different from a current network, (“the WLAN functionality can detect, at 906, beacons and determine the signal strength and/or bandwidth available at the WLAN access point. This information can be utilized by the mobile device, through a WWAN and/or WLAN functionality component, at 908, for example, to make a determination to switch from WWAN to WLAN if the bandwidth and/or signal strength is superior on the WLAN than on the WWAN. The information can also be utilized to switch from WLAN to WWAN”, par. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the mobile teachings of Dravida into the art disclosed by Nelson in order to meet the need to provide for seamless transition between networks and/or protocols for optimizing and converging on the best communication protocol, as disclosed by Dravida, (par. 0008). 

Regarding claims 4, 14, and 24, Nelson discloses wherein the game state comprises at least a game playing start, (“The game controller 50 can be configured to collect and store state information 60 associated with each game state where the information that is stored can vary from state, such as, but not limited to, a posting of credits to the EGM, an indication of a wager, an indication to initiate a game”, par. 0055). 
Regarding claims 5, 15, and 25, Nelson discloses wherein the at least one game state indicator comprises at least a game application program interface, (“The game controller 50 can be configured to control the play of a wager-based game on an EGM”, par. 0055). 
Regarding claims 6, 16, and 26, Nelson discloses wherein the determining of the game state comprises at least one of193870 23 receiving a game state indication from the game API, (“an indication of a wager”, par. 0055). 
Regarding claims 7, 17, and 27, Nelson discloses wherein determining the game state further comprises determining that a game state indicated in the received game state indication, (“the interface assembly 66 can also include a switch 68 that allows the flow of power to the interface assembly 66 to be interrupted and a status indicator 70 that can be used to indicate a status of the interface assembly”, par. 0058). 
Regarding claims 2, 3, 12, 13, 22, and 23, as cited above, Nelson discloses at least one network interface, however, Nelson is silent on disclosing a delay or capacitive-sensitive network. In a related art, Paradise discloses at least one gaming network, (“Such computing systems can be connected and can exchange data and/or commands or other instructions or the like via one or more connections, including a connection over a network”, col. 6, lines 11 – 14), wherein Paradise further discloses a delay and/or capacity sensitive network, wherein the delay-sensitive network connection comprises a fast network interface with an average link latency below a predetermined threshold and includes a User Datagram Protocol (UDP) connection; and the capacity-sensitive network connection comprises a link with above a predetermined threshold or an aggregation of multiple links, (“The request to initiate peer-tournament operations can include a request for configuration parameters that can control operation of the first peer-tournament interface (e.g., disabling the display of certain tournaments in a peer-tournament interface if a client has a network latency above a network latency threshold determined by a configuration parameter)”, col. 10, lines 59 – 65)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the network teachings of Paradise into the art disclosed by Nelson in order to provide an online gaming network that may modify operation of peer tournament interface in response to receiving transmitted configuration parameters, as disclosed by Paradise, (col. 1, lines 49 – 52). 
Regarding claims 8, 10, 18, 20, 28, and 30, as cited above, Nelson discloses at least one network interface, however, Nelson is silent on disclosing network latency and tearing down a network interface. In a related art, Paradise discloses a network comprising a network interface with a set of characteristics suitable for a game state, (“network latency thresholds”, col. 2, lines 52 – 54), setting a new connection to a game server and tearing down the current network interface, (“At 410, the peer-tournament interface 186.sub.i can modify operation of the peer-tournament interface 186.sub.i, for example, removing tournaments where the player 180.sub.i can experience a network latency higher than a threshold network latency, therefore reducing the network latency the player 180.sub.i experiences, and consequently, reducing the network latency experienced by players”, col. 13, lines 8 – 14). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the network teachings of Paradise into the art disclosed by Nelson in order to provide an online gaming network that may modify operation of peer tournament interface in response to receiving transmitted configuration parameters, as disclosed by Paradise, (col. 1, lines 49 – 52). 
	Response to Arguments
Applicant’s arguments with respect to claims 1 - 30 have been considered but are moot based on new grounds of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715